Citation Nr: 1631024	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-02 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for metastatic carcinoid of colon (colon cancer), to include as due to herbicide exposure (Agent Orange).

2. Entitlement to service connection for colon cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps during the Vietnam Era from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions in July 2010 and April 2011 did not reopen the Veteran's claim as new and material evidence had not been submitted.  The case has since been transferred to the RO in St. Paul, Minnesota.

Unfortunately, during the pendency of this appeal, the Veteran died in August 2011.  Pursuant to 38 U.S.C.A. § 5121A, the Veteran's widow was subsequently substituted as Claimant by the RO in a January 2012 Supplemental Statement of the Case (SSOC).

FINDINGS OF FACT

1. An unappealed January 2008 rating decision denied the Veteran's claim for entitlement to service connection for metastatic carcinoid of colon associated with herbicide exposure and that decision is final.

2. Additional evidence received since the April 2011 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for metastatic carcinoid of colon associated with herbicide exposure.



CONCLUSIONS OF LAW

1. The unappealed January 2008 rating decision, which denied service connection for metastatic carcinoid of colon associated with herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been submitted to reopen the service connection claim for metastatic carcinoid of colon associated with herbicide exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

This decision reopens the appeal based on the receipt of new and material evidence and remands for additional development.  At this time, there is no need to further discuss VA to notify and assist in this appeal under the Veterans Claims Assistance Act of 2000 (VCAA).

II. New and Material Evidence

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for metastatic carcinoid of colon associated with herbicide exposure was denied on the merits in the January 2008 rating decision.  In accordance with 38 C.F.R. § 19.25, the Veteran was notified of this decision and his appellate rights in a January 2008 letter; however, he did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (concerning the requirements and time limits for initiating and perfecting an appeal). 

New and material evidence was not received within one year of the January 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-283 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the January 2008 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a); 20.1103 (2015).

Since the application to reopen, additional evidence has been submitted.  This evidence includes an August 2011 letter from a VA staff oncologist hematologist (MD) in which he discusses the possible connection between the Veteran's cancer and the Veteran's presumed exposure to herbicides.  Although the physician did not provide an opinion directly linking the Veteran's cancer to his service, the Board finds that this physician's statements constitute evidence that is directly related to a previously unsubstantiated element of the claim.  This evidence is new and material to the claim, and on this basis the Board reopens the claim.


ORDER

The service connection claim for metastatic carcinoid of the colon, to include as due to herbicide exposure is reopened; the appeal is granted to this extent only.

REMAND

Above, the Board reopened the claim.  The basis for reopening the claim is that there is opinion evidence of record which provides some evidence that the Veteran's metastatic carcinoid of the colon was associated with his presumed exposure to herbicides.  The record shows that the Veteran served in the Republic of Vietnam and exposure is presumed on this basis.  The record currently lacks a non-speculative opinion regarding whether the cancer was at least as likely as not related to this exposure.  The Board finds that there is a duty to obtain such an opinion in this appeal.  See 38 C.F.R. § 3.159; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following actions:

1. Obtain an opinion from an appropriate clinician regarding whether the Veteran's metastatic carcinoid of colon was at least as likely as not (50 percent probability or greater) attributable to the Veteran's service, to include the presumed exposure to herbicides (Agent Orange) therein.  The clinician is requested to review all pertinent records associated with the claims file.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence since the last adjudication of that claim.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


